The defendant’s petition for certification for appeal from the Appellate Court, 124 Conn. App. 353 (AC 30531), is granted, limited to the following issues:
“1. Did the Appellate Court properly determine that the contested search was not unreasonably premature?
“2. If the search was unreasonable, did the Appellate Court properly determine that the defendant lacked standing to challenge the search of the host’s home and garage?”
EVELEIGH, J., did not participate in the consideration of or decision on this petition.